 

Exhibit 10(ee)

REIMBURSEMENT AND CONTRIBUTION AGREEMENT

THIS REIMBURSEMENT AND CONTRIBUTION AGREEMENT (hereinafter the “Agreement”) is
made and entered into as of April ___, 2015, by and among JY-TV ASSOCIATES,
LLC., a Florida limited liability company (hereinafter “Borrower”), J. I.
KISLAK, INC., a New Jersey corporation (hereinafter “Kislak”), HMG/COURTLAND
PROPERTIES, INC., a Delaware corporation (hereinafter “HMG”), and W. DOUGLAS
PITTS, individually (“Doug”), and Kiki L. Courtelis as Trustee of Investment
Trust created under the Alec P. Courtelis Declaration of Trust dated April 8,
1994 (the “Courtelis Trust”; the Courtelis Trust together, and jointly and
severally, with Doug, collectively “Pitts”).

 

W I T N E S S E T H:

WHEREAS, HMG is the parent of HMG Orlando, LLC, a Delaware limited liability
company and a member in the Borrower; and

 

WHEREAS, Kislak is the parent of JIK Taft Vineland LLC, a Delaware limited
liability company and a member in the Borrower; and

 

WHEREAS, Pitts, directly or indirectly, is a principal in Courtelis Promenade
Associates, LLC, a Florida limited liability company and a member in the
Borrower; and

 

WHEREAS, the Borrower has obtained the Loan (as hereinafter defined) to
construct its rental project on the Property (as hereinafter defined), which
Loan requires HMG, Kislak and Doug to jointly and severally guarantee: (i) the
repayment of $27,000,000.00 of the principal balance of the Loan and other sums;
(ii) completion of the improvements comprising such rental project; and (iii)
repayment and performance of other obligations of the Borrower, and losses
incurred due to “bad acts” and other acts of Borrower and related parties; and

 

WHEREAS, HMG, Kislak and Doug (hereinafter individually or collectively the
“Guarantor(s)”; it is the intention of the parties hereto that any
indemnification, contribution or other obligation of Doug under this Agreement
will be satisfied by Pitts and, therefore, as the context may require with
respect to the parties’ respective obligations under this Agreement, in the case
of Doug, the terms “Guarantor” and “Guarantors” as used in this Agreement shall
include Pitts), have each executed and delivered a Repayment Guaranty Agreement
(the “Repayment Guaranty”) and a Completion Guaranty Agreement (the “Completion
Guaranty”; the Repayment Guaranty and the Completion Guaranty, each a “Guaranty”
and, collectively, the “Guaranties”) in favor of Wells Fargo Bank, National
Association (hereinafter “Lender”), such Guaranties guaranteeing to Lender,
among other things, repayment of a construction loan made by Lender in the
amount of Twenty-Seven Million and no/100 Dollars ($27,000,000.00) to Borrower
evidenced by a Promissory Note dated _____________ (the “Loan”), as well as
completion of the improvements comprising the rental project to be constructed
on the real property described on Exhibit “A” attached hereto (hereinafter the
“Property”), which Loan is secured by, among other things, a mortgage from
Borrower in favor Lender encumbering Borrower’s fee simple interest in the
Property; and

 

--------------------------------------------------------------------------------



WHEREAS, Borrower and the Guarantors wish to enter into certain agreements with
respect to their obligations to each other with respect to any payments and/or
performance that might be made by one or more of the Guarantors to Lender or on
behalf of the Borrower related to the Loan;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and 00/100 Dollars
($10.00) in hand paid and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.          Guaranty of Payment and Performance: Borrower (as to 100% of all
sums and all performance due hereunder) hereby guarantees to each of the
Guarantors the full and unconditional payment when due and performance of each
and every of Borrower’s obligations under the “Loan Documents” described in the
Guaranties.

2.           Indemnification of Each Guarantor by Borrower and Pro Rata by Other
Guarantors: Should Borrower, for any reason whatsoever, fail to pay and perform
its obligations under the Loan Documents as and when due, then: (i) Borrower (as
to 100% of all sums and all performance due hereunder) and (ii) each of the
Guarantors, but, as to each Guarantor, only to the extent of its “Pro Rata
Share” (as defined below) of payments and/or performance due hereunder, shall
defend, indemnify and hold each of the other Guarantors harmless from and
against any and all claims, demands, actions, causes of action, damages, costs,
expenses, liabilities and judgments whatsoever arising out of or as a result of
such failure of Borrower (including, without limitation, reasonable attorneys’
and paralegals’ fees and costs incurred related thereto at trial and appellate
levels and in any bankruptcy proceedings).

 

3.           Reimbursement Obligations.

 

(a)         If any Guarantor is required to pay or perform, and actually does
pay any amount to Lender and/or for the benefit of Borrower, or perform any act
required by Lender and/or for the benefit of Borrower, in connection with the
Loan and/or in completion of the improvements comprising the rental project to
be constructed on the Property (each such payment or performance is hereinafter
referred to as a “Payment and Performance”), such paying or performing Guarantor
shall have the right to be reimbursed by Borrower for any and all such amounts
paid and/or sums incurred in the Payment and Performance (any such obligation is
referred to as the “Reimbursement Obligation”).

 

(b)         Any amount due with respect to a Reimbursement Obligation shall be
due and payable within ten (10) business days of the date of a written notice
from the paying party, which notice shall describe the amount of the Payment and
Performance made and shall state the amount then due together with simple
interest thereon from the date that the Payment and Performance is paid at the
annual rate of four (4) percentage points over the Wall Street Journal Prime
Rate in effect and published, and as same may change, from time to time.

 

(c)         Any right to reimbursement hereunder shall be subject to such
limitations on the assertion and enforcement of rights and claims by the
Guarantors against Borrower as are contained in the Guaranties.

 

2

--------------------------------------------------------------------------------



4.          Contribution Obligations.

 

(a)         If a Guarantor is required to make any Payment and Performance, and
should such Guarantor not be reimbursed by Borrower after notice as provided for
in Section 3(b) above (or should it be prohibited from giving such notice or
securing, receiving or retaining such reimbursement by the terms of a Guaranty,
by any stay or injunction or by any other means), then the Guarantor making the
Payment and Performance shall be entitled to contribution from the other
Guarantors in an amount equal to the Payment and Performance; provided however
that the liability of any Guarantor for any Payment and Performance shall not
exceed such Guarantor’s pro-rata share of such liability (such obligation, a
“Pro-Rata Share”). For purposes hereof, the Pro Rata Shares of the Guarantors
shall be as follows:

 

  HMG1/3

  Kislak1/3

  Pitts1/3

 

By way of example only and not limitation, assuming that the principal amount of
the unpaid loan were $10,000,000 and only that amount was claimed by the Lender
under a Guaranty, the respective maximum liability of each of the Guarantors
(which, in the case of Doug, shall mean and include Pitts) would be as follows:
(a) HMG - $3,333,333.33; (b) Kislak - $3,333,333.33 and (c) Pitts -
$3,333,333.33. If HMG were compelled to pay a Payment and Performance in the
amount of $9,000,000, Kislak and Pitts would be each liable to reimburse HMG for
$3,000.000.00 pursuant to the terms hereof.

 

(b)         Each contribution payment due hereunder shall be due and payable to
the Guarantor having made the Payment and Performance within ten (10) business
days of the date of a written notice from such paying Guarantor, which notice
shall describe the amount of the Payment and Performance by such Guarantor and
the dollar amount of the Pro-Rata Share then due from each of the other
Guarantors.

 

5.          Reimbursement Obligations Limited as to Payment and Performance
Caused by Act or Omission of the Paying Guarantor.

 

(a)         Sections 2 and 3 of the Repayment Guaranty impose on each Guarantor
liability for matters arising out of, among other things, fraud or intentional
or willful misrepresentation; gross negligence or willful misconduct; waste;
failure to pay taxes; failure to maintain insurance; failure to deliver
insurance or condemnation proceeds; failure to apply rents and income to certain
debt or expense obligations; hazardous waste; misappropriation or misapplication
of funds; and matters involving bankruptcy, creditors’ rights, appointment of
receiver, assignment for the benefit of creditors, substantive consolidation and
actions involving a bankruptcy stay (all of the foregoing events, together with
the other events described in Section 2 and 3 of the Repayment Guaranty, are,
collectively, the “Bad Boy Events”). In the case of any Bad Boy Events, the
Repayment Guaranty imposes on each of the Guarantors liability to Lender in
excess of, and unrelated to, a limited percentage of the outstanding Loan
principal, due to such Bay Boy Events, whether or not the Bad Boy Event was
caused by the Guarantor, its affiliates or others for whom the Guarantor is
responsible.

 

3

--------------------------------------------------------------------------------



(b)       Where Payment and Performance is made by a Guarantor due to (i) an
alleged act or omission of another Guarantor comprising a Bad Boy Event, or (ii)
the breach of the provisions of one of the Guaranties by the alleged act or
omission of another Guarantor comprising a Bad Boy Event, or (iii) the alleged
act, omission or breach by another Guarantor’s “Affiliate, officer, director or
representative” as described in Section 2 or 3 of the Repayment Guaranty
comprising a Bad Boy Event, and the Guarantor who has made such Payment and
Performance is not responsible for, and did not cause, such act, omission or
breach (and such act, omission or breach was not caused by such Guarantor’s
“Affiliate, officer, director or representative”), then and in that event, the
Guarantor who has made Payment and Performance for such a Bad Boy Event (and in
addition to any other Reimbursement Obligation due from Borrower or contribution
or indemnification obligation due from each Guarantor hereunder) shall be
entitled to receive 100% (and not limited to a Pro-Rata Share) of the Payment
and Performance for such Bad Boy Event from the Guarantor whose alleged act,
omission or breach (including, without limitation, acts, omissions and breaches
caused by such other Guarantor’s “Affiliate, officer, director or
representative” as described in Section 2 or 3 of the Repayment Guaranty)
resulted in the paying Guarantor’s make Payment and Performance for such Bad Boy
Event. As used in this Section 5, an Affiliate of a Guarantor shall not include
the Borrower.

 

6.          Demand Rights.

 

(a)         Any Guarantor upon whom demand has been made to make any Payment and
Performance, other than the Guarantor described in subsections (i), (ii) or
(iii) of Section 5(b) above who caused, or is responsible for those who caused,
the Bad Boy Event giving rise to the Payment and Performance, shall have the
right to require Borrower to make the requested payment.

 

(b)       Any Guarantor that has been called upon to make any Payment and
Performance shall have the right to require that the other Guarantors pay their
Pro-Rata Share of such Payment and Performance to the Guarantor called upon to
make such Payment and Performance together with simple interest thereon from the
date that the Payment and Performance is paid by the Guarantor called upon to
make such Payment and Performance at the annual rate of four (4) percentage
points over the Wall Street Journal Prime Rate in effect and published, and as
same may change, from time to time.

 

7.          Continuing Obligation. The obligations of Borrower and the
Guarantors hereunder shall remain outstanding and in force until one (1) year
after all of the obligations of Borrower to Lender, and all obligations of any
of the Guarantors to Lender, under the Loan have been satisfied and
extinguished.

 

4

--------------------------------------------------------------------------------



8.           Rules of Construction. This Agreement shall be construed and
interpreted under the laws of the State of Florida. The titles of paragraphs
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. This Agreement shall not be construed more strictly
against one party than another because the Agreement was drafted or prepared by
one party or its counsel, all parties having had the opportunity to participate
in the drafting and negotiation of this Agreement.

 

9.           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto, and no representations, inducements, promises, or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force or effect.

 

10.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective personal
representatives, successors and assigns. No assignment of any rights or
obligations hereunder shall relieve the assignor of its obligations and
liabilities.

 

11.         Amendments. No amendment to this Agreement shall be binding on any
of the parties hereto unless such amendment is in writing and is executed by the
party against whom enforcement of such amendment is sought.

 

12.         No Discharge of Liability: No Effect on Obligations Under
Guaranties. The liability of the Guarantors under this Agreement shall not be
limited in any way to, or impaired by, the consent of any of the Guarantors to
any amendment to or modification, or termination or release, of the Guaranties
or any document evidencing or securing the Loan.

 

13.         No Waiver; Remedies Cumulative. No failure on the part of any
Guarantor to exercise, and no delay in exercising, any right, power or remedy
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under such documents preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity including, without limitation, any common law or statutory right to
reimbursement, contribution or exoneration.

 

14.         Notices. Every notice required or permitted to be served upon or
given to any party hereto shall be in writing and shall be delivered in person
or sent by nationally recognized overnight courier service, or in registered or
certified form, postage prepaid, return receipt requested, and addressed to the
addresses set forth below each party’s execution on the following pages (or such
other address as a party may give notice of to the other parties to this
Agreement). Each Guarantor who receives a notice or demand from Lender, or from
another Guarantor hereunder, shall use commercially reasonable efforts to
provide a copy of same to the other Guarantors.

 

15.         Time of Essence. Time is of the essence of this Agreement.

 

16.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute one and the same instrument.

 

17.         No Third Party Beneficiaries. No parties other than the Guarantors
shall be entitled to rely on or to enforce the terms and provisions hereof.

 

18.         Attorneys’ Fees. In the event of a dispute or collection action
related to this Agreement the prevailing party shall recover from the
non-prevailing party(s) all reasonable attorneys’ and paralegals’ fees and costs
incurred related thereto at trial and appellate levels and in any bankruptcy
proceedings.

 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto have duly signed and sealed this
Agreement, effective as of the day and year first above written.

 

  JY-TV ASSOCIATES, LLC   a Florida limited liability company         By:
Courtelis Promenade Associates, LLC,     a Florida limited liability company,
its manager

 

  By: Newcaster Devcorp, Inc.,     a Florida corporation     its manager

 

  By: /s/ Elias Vassilaros     Elias Vassilaros     Executive Vice President

 

  Contact for Notices:   703 Waterford Way, Suite 800   Miami,
Florida  33126-4677   Attn: Elias Vassilaros   Fax: (305) 261-4338   E-mail:
evassilaros@courtelis.com       J. I. KISLAK, INC., a New Jersey corporation

 

  By: /s/ Stephen Braun   Name: Stephen Braun   Title: Senior Vice President    
  Contact for Notices:       7900 Miami Lakes Drive West   Miami Lakes,
Florida  33016   Attn: Thomas Bartelmo, President   Fax: (305) 824-0455  
E-mail: tbartelmo@kislak.com

 

6

--------------------------------------------------------------------------------



  HMG COURTLAND PROPERTIES, INC., a Delaware corporation

 

  By:  

 

  Name:   Title:       Contact for Notices:       1870 South Bayshore Drive  
Miami, FL  33133   Fax: (305) 856-7342   E-mail: lrothstein@hmgcourtland.com  
AND whemingway@hmgcourtland.com   AND camarotti@hmgcourtland.com       /s/ W.
Douglas Pitts   W. DOUGLAS PITTS, Individually       /s/ Kiki L. Courtelis  
Kiki L. Courtelis as Trustee of Investment Trust created under the
Alec P. Courtelis Declaration of Trust dated April 8, 1994       Contact for
Notices (for Doug and the Courtelis Trust):       703 Waterford Way, Suite 800  
Miami, FL  33126   Fax: (305) 261-4338   E-mail: dpitts@courtelis.com    

7

--------------------------------------------------------------------------------



EXHIBIT “A”

PROPERTY

 

8

 